Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending.
The IDS statement filed 10/19/2021 has been considered.  An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 3, and 6-8 are objected to because of the following informalities, e.g., grammar and failing to conform with current U.S. practice:
Claim 1 recites a process “for making advanced lead-free radiation protection material”.  For purposes of claim interpretation, it does not appear the term “advanced” affords the claim any more patentable weight than the structure recited or implied in the following method steps and is merely part of the terminology for the final product of the claim (an “advanced lead-free radiation protection material”).  Nevertheless, Applicant should amend the term to have an appropriate article ("an advanced lead-free radiation protection material" or “a lead-free radiation protection material”) in order to improve grammar and clarity in the claim.
Also in claim 1, the temperature units in step a (“°c”) should be capitalized (“°C”) in order to improve clarity in the claim that the units are properly in Celsius.  Note, other temperature ranges in the claims capitalize their Celsius unit. 
Also in claim 1, the terminology “step a followed by”, “step b followed by”, and “step c followed by” are redundant and could confusingly imply the cumulative steps are repeated again which each advancing step.  Applicant could amend “step a followed by”, “step b followed by”, and “step c followed by” to “after step a”, “after step b”, and “after step c”, respectively, in order to improve clarity in the claim that the steps a to d occur in sequence.
Also in claim 1, “using hydraulic pressure” in step c could be amended as “by providing hydraulic pressure” in order to improve clarity in the claim.  Claim 7 is also objected to for the same reason.
Also in claim 1, “in the form of times” in step c should be amended to “to obtain tiles” in order improve clarity in the claim.  Note, some skilled artisans could interpret the present limitation as confusing (the grammar reads as if the hydraulic pressure is in the form of tiles and/but the following step d gives different context that the tiles are what is obtained from the compacting/hydraulic pressure instead) and this suggestion would mitigate such an issue.  Claim 7 is also objected to for a similar reason, and Applicant is suggested to 1) amend “to obtain in the form of times of dimensions 10 cm x 10cm x 6-10 mm” to read as “to obtain tiles having dimensions of 10 cm x 10 cm x 6-10 mm” or 2) rewrite the entire limitation as “wherein the tiles have dimensions of 10 cm x 10 cm x 6-10 mm” in order to improve grammar and clarity in the claim. 
Also in claim 1, the term “advanced lead-free radiation protection materials” at the end of the claim should be amended to “the advanced lead-free radiation protection material” (addition of “the” at the beginning and changing “materials” from plural to singular form) in order to improve clarity and match the antecedent basis of the term as set forth at the beginning of the claim.  Claim 8 is also objected to for the same reason.  
In claim 3, “the solid-state reaction processing” should be amended to read as “solid state reaction processing” in order to match the exact antecedent basis set forth in claim 1 and improve clarity in the claim (or amend claim 1 vice-versa).
In claim 6, it is noted the term “was” in the past tense raises a clarity objection issue; claim 6 is otherwise the same and cumulative to claim 1’s step c. 
In claim 8, it is noted the term “was” in the past tense raises a clarity objection issue; claim 8 is otherwise the same and cumulative to claim 1’s step d. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, step a recites drying brine sludge “followed by solid state reaction processing and dry grinding along with 20-90g of tungsten powder and 10g-60g metakaolin for a period of 2-4 hours” which is unclear so as to render the claim indefinite.  The problem here is there is more than one reasonable interpretation for the limitation, which renders the claim indefinite, e.g., 1) the dried brine sludge first undergoes solid state reaction processing and then undergoes dry grinding with the tungsten powder and metakaolin (i.e., the solid state reaction processing and dry grinding occur in sequence), or 2) the dried brine sludge simultaneously undergoes solid state reaction processing and dry grinding with the tungsten powder and metakaolin (i.e., the solid state reaction processing and dry grinding occur at the same time).  For purposes of claim interpretation, the Examiner notes the term “along” in “dry grinding along with … tungsten powder and … metakaolin” of the instant limitation is redundant; it is clear the step requires the addition of tungsten powder and metakaolin.  
Claims 2-8 are also indefinite for their dependency on claim 1.  
Claim 3 recites “wherein the solid-state reaction processing is carried out by mechano-chemical stimulation of heat-treated brine sludge”.  The term “heat-treated brine sludge” lacks sufficient antecedent basis and renders the claim indefinite.  It is unclear if the “heat-treated brine sludge” refers to the dried brine sludge in the first part of step a or another, second brine sludge.  A general heat-treatment does not necessarily constitute drying.
Claim 4 recites the limitation “wherein adding and grinding of 2g-8 g potassium hydroxide is carried out for a period of 1-2hrs to the above powder” where the term “the above powder” lacks sufficient antecedent basis in the claim.  It is unclear what powder the term refers to.  It is also unclear whether the limitation further limits the subject matter of the parent claim (the only difference between the limitation of claim 4 and step b of claim 1 is merely the recitation potassium hydroxide is added to the unclear “above powder” in the instant claim and the recitation potassium hydroxide is added to the product of step a in claim 1).  It is unclear if the adding “to the above powder” is another limitation in addition to those in claim 1 or is merely reciting the same limitation in step b of adding and grinding 2g-8g potassium hydroxide for a period of 1-2 hours with the product of step a, and is a 112(b) indefiniteness issue rather than a clear-cut 112(d) failure to further limit issue due to the lack of clarity.
	Appropriate correction/clarification is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5, 6, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites the limitation(s) “wherein in step a drying of 200g - 800 g of brine sludge is carried out in an air oven at 1000C-110°C for a period of 1- 2 hours.”  Claim 1 already recites this same limitation in the step a.  Thus, claim 2 fails to further limit the subject matter of its parent claim. 
Claim 5 recites the limitation(s) “wherein further adding and grinding of 1 g- 4 g potassium silicate is carried out for a period of 1-2 hrs to obtain fine homogeneous radiation protection powder of modified brine sludge composition.”  Claim 1 already recites this same limitation in the step b.  Thus, claim 5 fails to further limit the subject matter of its parent claim.
Claim 6 recites the limitation(s) “wherein 4ml-16 ml of water was added and thoroughly blended with modified brine sludge composition.”  Claim 1 already recites this same limitation in the step c.  Thus, claim 6 fails to further limit the subject matter of its parent claim.
Claim 8 recites the limitation(s) “wherein the compacted material was further heated in a furnace in the temperature range of 900°C - 1100°C for a period of 1 - 2 hours to obtain advanced lead-free radiation protection materials.”  Claim 1 already recites this same limitation in the step d.  Thus, claim 8 fails to further limit the subject matter of its parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
The claims would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record fail to teach or suggest the claimed process of making a lead-free radiation protection material comprising drying brine sludge followed by addition and processing of tungsten powder let alone the additional metakaolin, potassium hydroxide, and potassium silicate or the specifically claimed concentration ranges for all the required components. 
Garg et al. (“Utilization of brine sludge in nonstructural building components: a sustainable approach,” Journal of Waste Management, 2014) teach utilizing brine sludge for making items like bricks and paver blocks using conventional cement and fly ash (abstract) comprising blending brine sludge with fly ash and Portland cement, setting, drying at about 42°C to make a sludge binder (section 2.2 on page 3) and hydraulic pressing of cement, coarse and fine aggregates, and brine sludge followed by curing and drying at about 42°C to make concrete paver blocks/bricks (section 2.3 on page 3), and fail to teach or suggest addition of tungsten powder let alone the additional metakaolin, potassium hydroxide, and potassium silicate as claimed. 
Amritphale et al. (US 10,165,713) teach a process for making non-toxic radiation shielding materials from brine sludge comprising drying brine sludge at a temperature of 100-110°C for 1-2 hours, heating the dried brine sludge in a furnace at a temperature of 800 to 1300° C for 1-2 hours, mechano-chemical processing of the heat treated brine sludge by grinding with sodium hexametaphosphate for 1-6 hours, and compacting the obtained product thereof in a steel mold using hydraulic pressure to obtain tiles of the non-toxic radiation shielding material (abstract, Examples, and claim 3).  However, Amritphale et al. fail to teach or suggest addition of tungsten powder let alone the additional metakaolin, potassium hydroxide, and potassium silicate as claimed. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 8, 2022